Citation Nr: 0005807	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-26 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a head and 
facial injury, to include trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	William J. Kenney, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from May 1964 to February 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) San Diego, California, Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's trigeminal neuralgia is likely the result 
of head and facial injuries sustained during service while 
aboard the U.S.S. Liberty.


CONCLUSION OF LAW

Service connection is warranted for residuals of a head and 
facial injury, to include trigeminal neuralgia.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was involved in combat during service; he 
received the Purple Heart and Combat Action Ribbon.  Pursuant 
to 38 U.S.C.A. § 1154(b), statements made by the veteran that 
during service aboard the U.S.S. Liberty, he sustained facial 
and head injuries, is sufficient to show service-incurrence 
for purposes of a well-grounded claim.  The evidence, as 
discussed in detail infra, also reveals a current disability 
and a medical nexus relating the current disability to 
service.  In this regard, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), and that all relevant facts have been properly 
developed to comply with the duty to assist.


I.  Facts

Service records confirm that the veteran served aboard the 
U.S.S. Liberty, and that in June 1967 the U.S.S. Liberty was 
involved in hostile action.  Clinical records reveal that 
during June 1967 the veteran received treatment for shrapnel 
wound injuries and lacerations of the right hand, right leg, 
and right elbow.  The service medical records, including the 
February 1973 separation examination report, are entirely 
negative for any complaints or findings of any disability of 
the head/face, or for facial pain or nerve damage.

Private clinical records from Kaiser Permanente, from January 
1992 to August 1994, reflect that the veteran received 
treatment for atypical right facial pain.  On a January 1992 
referral for a computed tomography scan, it was reported that 
he had a history of a shrapnel (wound) injury to the right 
jaw.  Findings from that scan, of the sinuses and brain, 
revealed left maxillary sinus opacification consistent with 
sinusitis.

During a December 1993 private medical examination, the 
veteran indicated that he had had facial pain for 
approximately six years.

At a VA neurological examination in November 1994 the veteran 
reported that he had had facial pain since 1969.  He claimed 
that he had "nerve damage" that was possibly caused by a 
torpedo explosion during service.  It was reported that 
pieces of shrapnel had been removed from the right parietal 
scalp.  The diagnoses indicated that there was no evidence of 
damage to cranial nerves.  It was also indicated that the 
veteran had symptoms consistent with cluster headaches or 
atypical facial pain.

An inservice comrade, in a November 1995 statement, reported 
that in June 1967 he had helped rescue the veteran from the 
torpedoed U.S.S. Liberty.  When the veteran was rescued he 
was reportedly drowning and unconscious, and was bleeding 
from arm and leg wounds.

In a November 1995 statement from the veteran's private 
physician, Jorge Lipiz, M.D., it was reported that the 
veteran had not described migraine headaches, and had no 
typical presentation of cluster headaches or other similar 
pain syndrome.  Rather, the veteran had atypical facial pain 
which, according to the veteran, had been present after a 
reported facial injury that was sustained during service.

A February 1996 statement from a physician who claimed he was 
a medical officer aboard the U.S.S. Liberty when it was 
torpedoed in June 1967, has been submitted.  The physician 
reported that when the U.S.S. Liberty was torpedoed he 
personally treated the veteran for a cerebral concussion and 
multiple mini-fragment facial wounds.  The physician opined 
that the veteran's (facial) pain syndrome was consistent with 
trigeminal neuralgia, which in good medical probability was a 
late complication of facial injuries incurred at the time of 
the inservice trauma.  It was indicated that the veteran's 
symptoms "may be at least partially central, resulting from 
the cerebral concussion/contusion, and anoxic 
unconsciousness... ."

In an August 1997 statement, the inservice physician 
reiterated that he had treated the veteran in service, and 
that the torpedo blast explosion could be the cause of the 
veteran's nerve pain.  He also stated that post-traumatic 
stress disorder could have contributed to, or caused, the 
veteran's pain.

A VA neurological examination was performed in February 1998.  
The veteran's medical history included information concerning 
the inservice torpedo explosion.  It was reported that there 
was no direct facial injury as far as could be determined; no 
laceration occurred nor had fragments been documented.  The 
veteran reported that he had had intermittent pain since the 
inservice incident.  The physical examination was negative; 
cluster headaches were diagnosed.  The physician opined that 
there was no evidence of residual effect from the 
"concussive" event itself.  There was no local injury to 
the face, skin or head.

A personal hearing was held at the RO in December 1997.  The 
veteran testified concerning the torpedo explosion that he 
was subjected to during service.  He stated that the only 
head wound he received treatment for at the time was a 
concussion.  He testified that after the explosion he did not 
have any facial wounds, but had had a little bit of shrapnel 
in his head.  The veteran asserted that initially his 
symptoms had been diagnosed as sinusitis.  In 1992, he said, 
nerve damage was diagnosed.

The veteran was provided an otolaryngological examination by 
VA in June 1998, at which time he was diagnosed with 
turbinate hypertrophy, chronic (left) maxillary sinusitis and 
septal deviation.  The examiner stated that the diagnosis was 
related to the veteran's inservice head injury.

A VA neurological examination was performed in June 1998.  
The veteran complained that he had had facial pain since 
1970.  Objective physical findings were negative.  The 
diagnosis was atypical facial pain.  It was indicated that 
another diagnostic possibility was trigeminal neuralgia.  The 
physician stated that the connection between the veteran's 
current symptoms and the 1967 injury was no more than 
possible and certainly not probable.  It was stated that the 
veteran had had a cerebral concussion.  In terms of 
percentages, the physician stated that there was perhaps a 
10, at most 20 percent connection between the service event 
and the veteran's atypical facial pain condition.


II.  Law and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service, notwithstanding the fact 
that there is no official record of such incurrence.  To this 
end every reasonable doubt will be resolved in the veteran's 
favor.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 5107(b).  Collette v. Brown, 82 F.3d 389 
(1996).

The veteran contends that his current facial pain is the 
result of a concussion and injuries sustained when his naval 
vessel, the U.S.S. Liberty, was torpedoed during service in 
June 1967.

Service data confirm that the veteran served aboard that ship 
and that he sustained some injuries when the vessel was 
attacked in June 1967.  It is noteworthy though that the 
service medical records are entirely absent for any 
complaints or findings referable to head injuries, and the 
alleged inservice treating physician is not shown to be among 
those named in the service medical records who rendered care 
for the veteran at that time.  Nonetheless, the veteran 
received the Purple Heart, and is a combat veteran.  His 
assertion, that he sustained a head/facial injury as a result 
of the torpedo explosion blast, is sufficient proof of 
service incurrence of such injury.  Given the nature of the 
attack and his other resulting injuries, his assertion of a 
head/facial injury is likewise clearly consistent with the 
circumstances, conditions or hardships of service.  There is 
little, if any, contrary evidence in this regard.  Although 
the veteran is not qualified to diagnose any current, 
resultant disability from such an inservice trauma, he is 
competent to state that he incurred such an injury and that 
he has subsequently had facial pain.  See Robinette v. Brown, 
8 Vet. App. 69 (1995); Savage, supra.

Just as such evidence is necessary to well ground a claim, a 
combat veteran must likewise have evidence of a medical nexus 
relating his current disability to service in order to 
prevail.  See Libertine v. Brown, 9 Vet. App. 521 (1996).

The first evidence of the veteran's facial pain was not 
reported until many years after service, and there is 
conflicting evidence as to when the pain began or what the 
etiological relationship is between the pain and service.  
There are, however, two reasonably clear medical opinions 
that diagnose trigeminal neuralgia, and provide a possible 
nexus to service: the February 1996 statement by the 
inservice physician, and the February 1998 VA neurological 
examination.  The first of these provides a clear nexus 
between the inservice trauma and current trigeminal 
neuralgia, even though it is apparently not based upon recent 
examination findings.  The second, while determining a 
relatively low probability of a nexus, was based upon recent 
examination findings.  The two opinions, taken together, 
bolster each other to show evidence of a nexus between the 
inservice injury and the veteran's facial pain, diagnosed as 
trigeminal neuralgia.

The Board notes that, pursuant to a September 1998 hearing 
officer's decision, the veteran is now service connected for 
sinusitis, which has, at times, been clearly diagnosed 
separately from his facial pain.  Although there is some 
evidence to indicate that this may have been the cause of his 
facial pain, there are enough diagnoses of record that 
convincingly distinguish the two conditions.  The diagnoses 
of atypical facial pain, conversely, do not clearly identify 
a disability.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  As noted, however, the veteran does have 
more than one diagnosis of trigeminal neuralgia, and more 
than one medical opinion that links this disability to the 
inservice trauma.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  The Board finds, with an approximate 
balance of positive and negative evidence in this case, that 
the veteran is entitled to the benefit of the doubt.  Service 
connection is warranted for residuals of a head and facial 
injury, to include trigeminal neuralgia.  38 U.S.C.A. 
§§ 1110, 1154, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for residuals of a head and 
facial injury, to include trigeminal neuralgia, is granted.




		
	Mark D. Chestnutt
	Acting Member, Board of Veterans' Appeals



 


